Case: 3:20-cv-00193-GHD-JMV Doc #: 51 Filed: 03/16/21 1 of 8 PagelD #: 319

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
OXFORD DIVISION

LOEB BROS, REALTY, L.P. PLAINTIFF
Vv. Civil Action No. 3:20-cv-193-GHD-JMV

PARKWAY EXCHANGE, LLC; and
AMY CHATHAM, Individually DEFENDANTS

 

OPINION GRANTING DEFENDANT AMY CHATHAM’S MOTION TO DISMISS

 

Presently before the Court is the individual Defendant Amy Chatham’s motion [9, 32] to
dismiss the Plaintiff's claims against her. Upon due consideration, the court finds that the motion
should be granted and the Plaintiffs claims against Chatham dismissed.

I, FACTUAL AND PROCEDURAL BACKGROUND

The Plaintiff operates a commercial real estate business in Memphis, Tennessee [First
Amd. Compl., Doc, 27, at 1]. The Defendant Parkway Exchange, LLC (“Parkway”), a Limited
Liability Company (“LLC”), operates as a “1031 exchange agent” in Hernando, Mississippi, and
has acted as a qualified intermediary for the Plaintiff in numerous 1031 exchanges.! The individual
Defendant Amy Chatham serves as Parkway’s manager and is one of two members of Parkway.

On February 22, 2019, the Plaintiff and Parkway entered into a 1031 Exchange
Agreement/Contract for the transaction that is the subject of this lawsuit [Doc. 27, at 4; Doc. 27-
1]. The subject exchange transaction involved $884,291.61 in proceeds that the Plaintiff had
realized from the sale ofa piece of property; Parkway was to maintain custody of the sale proceeds

until directed to release the funds for the purchase of a replacement property [/d.] The transaction

 

I Section 1031 of the Internal Revenue Code permits owners of investment properties, such as the
Plaintiff, to defer capital gains taxes upon the sale of a property so long as a qualified intermediary or 1031
exchange agent, such as the Defendant Parkway, maintains custody of the sale proceeds until those proceeds
are applied to the purchase of another, replacement, property. Parkway acted as the Plaintiffs 1031
exchange agent in the transaction that is the subject of this lawsuit.

1

 

 
Case: 3:20-cv-00193-GHD-JMV Doc #: 51 Filed: 03/16/21 2 of 8 PagelD #: 320

was to be completed by August 21, 2019; Parkway’s fee for acting as the 1031 exchange agent for
this transaction was $1,000 [/d.]. As the exchange agent for this transaction, Parkway held the
subject proceeds in a bank account at First Security Bank in Hernando, Mississippi [/d, at 5; Doc.
27-3]. Parkway and First Security Bank utilized an authentication procedure before wire transfer
requests to move funds out of the subject bank account could be completed [/d.] The procedure
was a two-factor system that required First Security to first verify a wire transfer request via
telephone with Parkway; the second step required Parkway to provide a PIN number to First
Security to authorize the transfer of funds from the account [/d. |

At some point in time, unknown criminal actors gained access to the email account that
Chatham used to conduct business on behalf of Parkway [Id.] Those criminal actors then, on
August 13, 2019, sent Parkway an email, doctored to appear as if it was from the Plaintiff,
requesting that the subject $884,291.61 in funds be transferred from First Security Bank to a bank
account at another bank in Memphis, Tennessee [Id. at 6]. ‘That same day, Chatham forwarded the
subject fraudulent email to First Security Bank, requesting that the subject funds be transferred in
accordance with the instructions contained in the fraudulent email [Id.] After the required brief
confirmatory authentication phone call with Parkway, First Security Bank then transferred the
funds on August 14, 2019, as outlined in the fraudulent email [Id. at 7-8]. The unknown criminal
actors then absconded with nearly $600,000 of the proceeds before the fraud was discovered and
a hold was placed on the subject account [Id. at 10]. The remaining nearly $300,000 from the
subject transaction was returned to the Plaintiff but, to date, the Plaintiff has not recovered the
nearly $600,000 that the criminal actors were able to withdraw from the subject account [Id.]

The Plaintiff filed its complaint in this diversity action on June 30, 2020 [1], and then filed

an amended complaint [27] on August 27, 2020, asserting causes of action for breach of contract

 
Case: 3:20-cv-00193-GHD-JMV Doc #: 51 Filed: 03/16/21 3 of 8 PagelD #: 321

against Parkway, and for breach of fiduciary duty, negligence and gross negligence, negligent
misrepresentation, and nondisclosure against both Parkway and Chatham, individually [27]. The
Defendant Chatham has now filed a motion to dismiss [9, 32] the Plaintiffs claims against her,
pursuant to Rule 12(b)(6) for failure to state a claim upon which relief can be granted, arguing that
the Plaintiff has not stated a facially plausible or valid claim against Chatham in either her
individual capacity acting on behalf of Parkway or under a theory of piercing Parkway’s corporate
veil to impose individual liability. The Plaintiff has responded to the motion and the matter is ripe
for review.

I, STANDARD FOR DISMISSAL UNDER RULE 12(B)(6)

When deciding a Rule 12(b)(6) motion to dismiss, the Court is limited to the allegations
set forth in the complaint and any documents attached to the complaint. Walker v, Webco Indus.,
Ine,, 562 F. App’x 215, 216-17 (Sth Cir. 2014) (per curiam) (citing Kennedy v. Chase Manhattan
Bank USA, NA, 369 F.3d 833, 839 (Sth Cir. 2004)). “[A plaintiff's] complaint therefore must
contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
face.” Phillips v. City of Dallas, Tex., 781 F.3d 772, 775-76 (Sth Cir. 2015) (quoting Ashcroft v.
Igbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl, Corp. vy.
Twombly, 550 U.S, 544, 570, 127 S, Ct, 1955, 167 L. Ed. 2d 929 (2007))). A claim is faciaily
plausible when the pleaded factual content “allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678, 1298S, Ct. 1937 (citing
Twombly, 550 U.S, at 556, 127 S. Ct. 1955),

In other words, “plaintiffs must allege facts that support the elements of the cause of action
in order to make out a valid claim.” Webb vy. Moreila, 522 F, App’x 238, 241 (Sth Cir, 2013) (per
curiam) (quoting Cit) of Clinton, Ark. v, Pilgrim’s Pride Corp., 632 F.3d 148, 152-53 (Sth Cir.

2010) Gnternal quotation marks omitted)). “/C]lonclusory allegations or legal conclusions

3
Case: 3:20-cv-00193-GHD-JMV Doc #: 51 Filed: 03/16/21 4 of 8 PagelD #: 322

masquerading as factual conclusions will not suffice to prevent a motion to dismiss.” Jd. (quoting
Fernandez—Montes v, Allied Pilots Ass’n, 987 F.2d 278, 284 (Sth Cir. 1993) (internal quotation
" marks omitted)), “Dismissal is appropriate when the plaintiff has not alleged ‘enough facts to state
a claim to relief that is plausible on its face’ and has failed to ‘raise a right to relief above the
speculative level.’” Emesowum v. Houston Police Dep’t, 561 F, App’x 372, 372 (Sth Cir, 2014)
(per curiam) (quoting Twombly, 550 U.S, at 555, 570, 127 S. Ct. 1955).

Il, ANALYSIS

The Plaintiff asserts that Chatham’s “individual actions and gross mismanagement of
Parkway Exchange’s business . . . allow for both a direct action and LLC veil piercing theories of
recovery” against her [Doc. 27, at 3]. Chatham moves for dismissal of the Plaintiff's claims against
her, arguing that the Plaintiff has failed to state a plausible claim for relief under either theory of
recovery. The Court shall consider these theories in turn.

First, the Plaintiff asserts that Chatham may be held individually directly liable for the
Plaintiffs loss. Under Mississippi law, however, a member, manager, or officer of an LLC is not
personally liable for the debts, obligations, or liabilities of the LLC solely by reason of being a
member, acting as a manager, or acting as an officer of the LLC, Miss, Code Ann, § 79-29-31 1(1).?
Further, the Mississippi Supreme Court has clearly held that absent a showing of individual
wrongdoing or participation in the subject misfeasance on the part of the subject corporate officer
or manager, personal liability is not warranted; mere negligence on the part of the officer or

manager is not sufficient to state a claim for individual liability. Hardy v. Brock, 826 So. 2d 71,

 

2 The Court notes that in this diversity action, the Arie doctrine applies and thus the determination
whether the Defendant Chatham’s motion is meritorious is guided by Mississippi state law, Erie R, Co, v,
Tompkins, 304 U.S. 64, 78-80 (1938); Centennial Ins. Co, y, Ryder Truck Rental, Ine., 149 F.3d 378, 382
(5th Cir, 1998).

 
Case: 3:20-cv-00193-GHD-JMV Doc #: 51 Filed: 03/16/21 5 of 8 PagelD #: 323

75 (Miss. 2002) (dismissing claim against corporate officer absent proof he “directly participated
in the alleged misfeasance” at issue); Powertrain, Inc. v. Ma, 640 Fed. Appx. 263, 267 (Sth Cir,
2016).

In the case sub judice, the Plaintiff does not allege that Chatham engaged in any fraudulent
conduct or that she was connected in any way to the criminal actors who absconded with the
subject funds. Instead, the record is clear that the Plaintiff contracted with Parkway, not with
Chatham individually, for Parkway to serve as a 1031 exchange agent for the subject transaction,
that one or more criminal! actors engaged in a scheme to steal the subject funds, and that those
criminal actors did in fact steal most of the subject funds. The Plaintiff does not allege that
Chatham directly participated in the misfeasance at issue, Accordingly, the Court holds that the
Plaintiff has failed to state a plausible or viable cause of action against Chatham individually under
this theory of recovery.

Second, the Plaintiff argues that its claims against Chatham in her individual capacity are
plausible under a theory of piercing the corporate veil of Parkway; in other words, that Parkway’s
status as an LLC should be disregarded and Chatham held individually iiable, Under Mississippi
law, courts have long looked to three factors to determine whether a corporate veil should be
pierced: first, some frustration of contractual expectations regarding the party to whom the plaintiff
looked for performance; second, the flagrant disregard of corporate formalities by the defendant
corporation and its principals; and third, a demonstration of fraud or other equivalent misfeasance
on the part of the subject corporate shareholder or officer. Gray vy. Edgewater Landing, Inc, 541
So, 2d 1044, 1047 (Miss. 1989), Some credible evidence, or allegations in this instance, must be
presented on each of these factors in order to state a plausible claim under this theory. Brown v.

Waldron, 186 So. 3d 955, 960 (Miss. Ct. App. 2006). The Supreme Court of Mississippi has

 
Case: 3:20-cv-00193-GHD-JMV Doc #: 51 Filed: 03/16/21 6 of 8 PagelD #: 324

further made clear that it “decline[s] to pierce the corporate veil except in those extraordinary
factual circumstances where to do otherwise would subvert the ends of justice.” Penn Nat’!
Gaming v, Ratliff, 954 So, 2d 427, 431 (Miss. 2007). The Court analyzes the Plaintiff’s allegations
with respect to these three Gray factors in turn.

To sufficiently allege the frustration of contractual expectations in this context, a plaintiff
~ must allege that he or she had a “reasonable expectation of contractual performance from the party
behind the veil.” Carpenter Props., Inc. v. JP Morgan Chase Bank Nat'l Ass’n, 647 Fed. Appx.
444,452 (Sth Cir. 2016) (emphasis added). Here, the Plaintiff contracted solely with the Defendant
Parkway Exchange, LLC regarding the subject 1031 exchange [Doc. 27-1]. The Defendant
Chatham did not personally guarantee the performance of the contract nor does the contract specify
any duties or obligations on the part of Chatham; instead, the contract places all obligations and
responsibilities solely on Parkway [Doc. 27-1]. Indeed, the Plaintiff does not allege that it
contracted with Chatham, and Chatham’s name does not appear whatsoever in the contract itself.
Accordingly, the Court finds that the Plaintiff has not sufficiently pled allegations that it had a
reasonable expectation of contractual performance from Chatham, the party behind the veil. Thus,
the Plaintiff has failed to sufficiently plead allegations related to this factor to state a plausible
claim that Parkway’s corporate veil should be pierced. See Rosson v, McFarland, 962 So. 2d
1279, 1285-86 (Miss. 2007) (rej ecting similar claims because individual defendant did not
personally guarantee performance of subject contract); Richardson v. Jenkins Builders, Inc., 737
So, 2d 1030, 1032 (Miss, Ct. App. 1999) (court refused to pierce corporate veil when “the contract,
on its face, place[d] the burden of performance on a corporation and not on an individual.”).

While the Plaintiff's failure to adequately plead allegations related to this factor is

sufficient to find that its corporate veil piercing theory is not plausible, the Court notes that the
Case: 3:20-cv-00193-GHD-JMV Doc #: 51 Filed: 03/16/21 7 of 8 PagelD #: 325

Plaintiff has likewise failed to sufficiently plead allegations related to the second and third factors
of the test. The second factor, the flagrant disregard of corporate formalities by the defendant
corporation and its principals, requires a showing (well-pled allegations at this stage) of an “abuse
of the corporate form” by the individual defendant. Carpenter Props., Inc. v. JP Morgan Chase
Bank, N.A,., No, 3:07-cv-278, 2015 WL 13283381, at *16 (S.D. Miss. Mar. 30, 2015). Such
allegations include conduct such as the failure to keep separate corporate books between the
company and its owner; failure to treat corporate assets as separate between the company and its
owner; and failure to avoid the commingling of funds. /d, The Plaintiff in the case sub judice
makes no such allegations in its pleadings? Finally, as to the third Gray factor, which is a
demonstration (here, a well-pled allegation) of fraud or other equivalent misfeasance on the part
of the subject corporate shareholder or officer, as the Court has already noted the Plaintiff does not
allege any fraud or equivalent misfeasance on the part of Chatham with respect to the subject
events. For these reasons, the Court finds that the Plaintiff has failed to state a plausible claim for
relief against the individual Defendant Chatham under the corporate veil theory of recovery.

In sum, under either theory of individual liability, the Plaintiff has failed to state a claim
for relief against the individual Defendant Chatham, The Court shall therefore grant Chatham’s
motion to dismiss.

1V. CONCLUSION |

Accordingly, for the reasons set forth herein, the Court finds that the Plaintiff has failed to

plead sufficient allegations to state a plausible claim for relief against the individual Defendant

 

3 The Plaintiff does allege that Parkway is undereapitalized [Doc. 27, at 14]. The Mississippi Supreme Court,
however, has rejected the argument that undercapitalization alone gives rise te potential individual lability for
corporate officers. Stanley v. Mississippi Pilois of Gulfport, Inc., 951 So, 2d 535, 542 (Miss. 2006); see Canadian
Nat. Ry, Co. v. Waltman, 94 So, 3d 1111, L118 (Miss, 2012) (holding that “undercapitalization alone is insufficient to
pierce the corporate veil”).

 
Case: 3:20-cv-00193-GHD-JMV Doc #: 51 Filed: 03/16/21 8 of 8 PagelD #: 326

Amy Chatham. Chatham’s motion to dismiss [9, 32] shall therefore be granted and the Plaintiff's
claims against her dismissed. The Plaintiff's claims against the Defendant Parkway Exchange,

LLC, shall proceed,

An order in accor ae with this opinion shall issue this day.

sis, the_/ dey ot Meech, 2021
M.A \puhe

SENIOR U.S. DISTRICT JUDGE
